 Case: 3:18-cv-00845-jdp Document #: 109 Filed: 07/29/20 Page 1 of 2

TA/1-1) E 1/A7 iTE9 57797T5 9 AsTie l el- e 00 7 If r
                    V 121,9"1-W crop w /5 c 0 /Vs DV
Fr-n-8E-60 Ec-1 TERL_

en / CP say oc_srec.R :
                Ptibsi_rth-dr
      Y.                    ens &MadSLCLIle 8?_y5±10//0
RAA<Pett V th2; city?) s_A/R. a Lys&
Dge_cv_v_Re2Vaz7cEy ziaRREPRTOLS
cemORLEW1/2x_m_6'24,_32141F La PLi/19,                                 -_,
al-P921AISIZAWsaa/i_Ra8ER T icRgAmi                           rn    o
                                                              Mrn-4 a
                                                                    r-
                                                                              fl
                                                                                   ,„
YVal & 020 agEt_RO HER 715-7-6-2-1 7--ai                   ...,
                                                              crri.)
                                                           ...ci  r                0
                                                           cz, o to                c)
DEN/SC gosjy_En; Roffei2_7:14/27E
                                - Rfr7gAli                  -11
                                                             )44 ir 24             z
                                                             -
                                                             - 0rn72.
                                                                   rn
"9/si D To_6/418,21-Mi
                                                          ,
                                                                ._, 440
                                                                7.
                                                                 4:3   .r

                          DEER)/ P9A Cc

        NOTir E, ai-
                  LOPPSPL-
  MaTicELLS Y_SREBy giaSALnlefe.2.8 1' Ai rie t
ir1 n tile 6 2_71BA/ CRsrEieteiffehzs nRsagAir_70 29
U,St_e_o_ki 292- (a) 0) ro INS Um/ Te,f2S 7-17 ICS co u RI"
OE aPP6B5 FOR_r_iis SE )/677Y-Z_CIR c or FJ?arn rg_c
rota o ruj_Ni oRP_Ei;

' Til g 4 9 ls_TR_I cite etRTS To z 9 20/ 20 a° °RPM
&14/zr_ER:fivp Fin/se_ ;rupyyo
                             - es_nek il9ve2R aF12SEEN-
onAirs AND iriGfi ini s 7- fz192A/z7 - E a-


PR re2_riiis 2 i12&9 or TEA 0 2,4_, 20.2/9
                                                              eg_a_t_ oa n
f?E,.-
   , Eac7
        _15/..) 2 a y__Sere_ii=„0                                            2 4 1761—

                                     (2 2
    Case: 3:18-cv-00845-jdp Document #: 109 Filed: 07/29/20 Page 2 of 2



Tr21            0/9/V COSI:ea -
L_a_9 6_915_6
         coRR Ec 7 7 0/1496 IA/ that' 72:026/                             ts.


 ) 04,77 e9A-P inii• XJ2 D
Pa amC2--0 o                     --
Fox 4'2/is 24)Lag23

        SE Feezo/
               Hz-i;ct                          ,    '




    •                                                                           <




                                   (2)
